                Case 2:20-mc-00101-MAT Document 9 Filed 02/23/21 Page 1 of 2




 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    BOARD OF TRUSTEES OF THE EMPLOYEE
      PAINTERS’ TRUST, et al.,
 7                                                             CASE NO. 20-mc-0101-MAT
                                    Plaintiffs/Judgment
 8                                  Creditors,
                                                               ORDER RE: CONSENT TO
 9           v.                                                PROCEED BY REMOTE
                                                               PROCEEDING
10    D. CIULLA FLOORING LLC, et al.,

11                                  Defendants/Judgment
                                    Debtors.
12

13          In response to an Amended Motion for Judgment Debtor Examination of Dominic John

14   Ciulla (Dkt. 4), the Court requested plaintiffs/judgment creditors indicate whether the witness

15   consented to examination by remote proceeding and, if not, citation to authority for the Court to

16   order a remote examination without the consent of the witness (Dkts. 5 & 6). Plaintiffs/judgment

17   creditors respond that, while LCR 30(b) encourages the parties to enter into a written stipulation

18   on the taking of remote depositions, defendant has not appeared in this case and is not represented

19   by counsel. (Dkt. 7 at 2.) They add that, “[i]In normal circumstances, when an ex parte application

20   for judgment debtor examination is submitted, consent by the witness/debtor is not required.” (Id.)

21          The Court finds an insufficient showing as to its authority to order a remote examination

22   without the consent of the witness. Plaintiffs/judgment creditors must obtain the consent of

23   defendant in order to proceed remotely and shall file a revised Proposed Order for Judgment



     ORDER
     PAGE - 1
                Case 2:20-mc-00101-MAT Document 9 Filed 02/23/21 Page 2 of 2




 1   Debtor Examination confirming defendant’s consent. If not received within thirty (30) days of

 2   the date of this Order, this matter will dismissed without prejudice to refiling.

 3          DATED this 23rd day of February, 2021.

 4

 5                                                         A
                                                           Mary Alice Theiler
 6                                                         United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 2
